IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY RANDOLPH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-0815

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 20, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Timothy Randolph, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

ROBERTS, CLARK, and ROWE, JJ., CONCUR.